DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-38 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose:
  A wireless 3D carbon electrode disposed in the cell between the anodes and the cathodes of the first and the second pair; wherein the first and the second pair are collectively operative to apply a 2D electric field in at least one of a horizontal direction and a vertical direction with respect to the chamber plug-flow electrochemical cell.
The 2D electric field is modulated in at least one of a horizontal direction and a vertical direction with respect to the cell; and wherein a wireless 3D carbon electrode is disposed in the cell between the anodes and the cathodes of the first and the second pair.
A wireless 3D carbon electrode disposed in the cavity between the anodes and the cathodes of the first and the second pair; a first opening operative to introduce untreated water into the cavity; and a second opening operative to allow treated water to leave the cavity; wherein the first and the second anode and cathode pairs are collectively operative to apply a 2D electric field in at least one of a horizontal direction and a vertical direction with respect to the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774